IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 10, 2008
                                     No. 07-40765
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

CHARLES ADRIAN DOZEMAN

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:06-CR-57-ALL


Before JONES, Chief Judge, and CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Charles Adrian Dozeman appeals the 24-month sentence imposed by the
district court following the revocation of his supervised release. He argues that
the sentence is procedurally and substantively unreasonable because it was
colored by the district court’s frustration with Dozeman, Dozeman’s attorney,
and the probation officer and because the district court did not consider
Dozeman’s admitted 40-year substance abuse problem and his diagnosed
schizotypal personality disorder.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-40765

      Because Dozeman did not object to the procedural reasonableness of the
sentence in the district court, review is limited to plain error. See United States
v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007), petition for cert. filed (Jan. 22,
2008) (No. 07-8978). To show plain error, Dozeman must demonstrate that
(1) there was an error; (2) the error was clear or obvious; and (3) the error
affected substantial rights. See United States v. Izaguirre-Losoya, 219 F.3d 437,
441 (5th Cir. 2000). In order for an error to affect substantial rights, it must
have been prejudicial, that is, it must have affected the outcome of the
proceedings. United States v. Olano, 507 U.S. 725, 734 (1993). In addition, this
court will not exercise its discretion to correct the forfeited error unless the error
seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Izaguirre-Losoya, 219 F.3d at 441.
      Dozeman has not shown that the 24-month sentence imposed by the
district court following the revocation of his supervised release is procedurally
or substantively unreasonable or plainly unreasonable. See United States v.
McKinney, 520 F.3d 425, 428 (5th Cir. 2008). Although the 24-month sentence
exceeded the advisory guidelines range, it did not exceed the statutory
maximum. See 18 U.S.C. §§ 3559(a), 3583(e)(3). This court has routinely upheld
the reasonableness of revocation sentences in excess of the advisory range but
within the statutory maximum. See McKinney, 520 F.3d at 427-28; United
States v. Smith, 417 F.3d 483, 492 (5th Cir. 2005). Further, the district court
articulated its reasons for imposing the sentence, including Dozeman’s refusal
to abide by the terms of his supervised release in the past or in the future, his
refusal to stop using alcohol and drugs, and his refusal to participate in either
drug treatment programs or mental health treatment programs. For these
reasons, Dozeman has not shown that the sentence imposed following the
revocation of his supervised release is procedurally or substantively
unreasonable or plainly unreasonable. See McKinney, 520 F.3d at 428.
      AFFIRMED.

                                          2